DETAILED ACTION
	This is a second non-final rejection in response to application filed 11/9/21. Claims 1-6 and 8-20 are currently pending.
Response to Arguments
Applicant's arguments filed 11/09/21 have been fully considered but they are not persuasive. Previously indicated allowable claim 7 is now rejected in light of the prior art as applied below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is rejected for depending on canceled claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0086909) in view of Keeler et al. (US 2016/0265438).
	Regarding independent claim 1, Wang teaches a method of controlling the oil flow in an engine 11 comprising: 
flowing oil to a first oil pump 15 upstream or downstream of a fuel oil heat exchanger 13; 
flowing oil to a second oil pump 14 upstream or downstream of an air oil heat exchanger 12.
Wang is silent to selecting between two control functions to control an oil mass flow rate through the first oil pump wherein a first control function maximizes specific fuel consumption ("SFC") by the engine and a second control function minimizes average oil temperature;
wherein the second control function maintains the fuel temperature below its maximum allowable limit.
Keeler teaches it was known at the time of filing to have a method of selecting between two control functions to control an oil mass flow rate through the first oil pump wherein a first control function maximizes specific fuel consumption ("SFC") by the engine and a second control function minimizes average oil temperature. Table 1 of Keeler teaches it was known to select between control functions, in particular choosing to use oil to heat fuel to protect from ice crystals (and thus reducing average oil temperatures) or improving SFC by running the fuel cooler. Additionally, Keeler teaches wherein the second control function maintains the fuel temperature below its maximum allowable limit [0076-0079].
It would have been obvious to one of ordinary skill at the time of filing to operate the engine of Wang with the process of Keeler, as Keeler teaches protecting vital parts, as well as improving reliability and SFC benefit (see table 1). 
Regarding dependent claim 3 and 5-6, Wang in view of Keeler claims the invention as claimed and discussed above. Wang is silent to the first oil pump 15 and second oil pump 14 are mechanically 
It would have been obvious to one of ordinary skill at the time of filing to further modify Wang in view of Keeler with the electrically driven pumps of Wang.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of an electric motor driven pump, as taught by Wang, to the device of Wang in view of Keeler, as part of an obvious combination of known prior art structures, in this case the use of an electric motor driven oil pump, to achieve predictable results, in this case, to pump the oil. See KSR; MPEP 2141 III A.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Keeler and further in view of Morreale (US 2017/0314473).
Regarding dependent claim 10, Wang in view of Keeler teaches the invention as claimed and discussed above. However, Wang in view of Keeler is silent to wherein the first and second oil pumps are variable geometry oil pumps.
Morreale teaches it was known to have oil supply umps having variable geometry [0058].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of variable geometry oil pumps, as taught by Morreale, to the device of Wang in view of Keeler, as part of an obvious combination of known prior art structures to achieve predictable results, in this case, to pump the oil with variable input/output as needed. See KSR; MPEP 2141 III A.

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 2, 4, 9, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741